Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 4, 6, 10, 12 – 14, 16, 18, 21, 23 and 44 – 46 (renumbered 1 – 14) are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Whitman Burns on 03/11/2021.

The after final amendments filed on 03/02/2021 have been entered and the claims are further amended as follows:

The following claim has been amended.
1.	(Currently amended) A method performed by a user equipment (UE), the 
establishing a connection to a Radio Access Network (RAN) via a network node, the connection providing communications between the UE and the network node using Signaling Radio Bearer 1 (SRB1), wherein SRB1 is configured with a New Radio (NR) Packet Data Convergence Protocol (PDCP) configuration;
receiving a Radio Resource Control (RRC) connection re-establishment message; 
after receiving the RRC connection re-establishment message, deriving a plurality of security keys including an RRC message integrity protection key (KRRCint), an RRC message encryption key (KRRCenc), and a user plane encryption key (KUPenc); and
re-establishing the connection to the RAN, the re-establishing including applying a Long-Term Evolution (LTE) PDCP configuration to SRB1 and applying ciphering using the plurality of security keys; 
the method further comprising:
mapping at least one of an NR encryption algorithm or an NR integrity protection algorithm to a pre-defined LTE algorithm;
receiving a message from the network node; and
decoding the message using the LTE PDCP configuration of SRB1 and the pre-defined LTE algorithm.

3.	(Cancelled)

4.	(Currently amended) The method of claim [[3]]1, further comprising:


5.	(Cancelled).

10.	(Currently amended) A method performed by a network node in a Radio Access Network (RAN), the method comprising:
providing a Radio Resource Control (RRC) connection re-establishment message to a user equipment (UE) that was previously connected to the RAN via Signaling Radio Bearer 1 (SRB1), wherein SRB1 is configured with a New Radio (NR) Packet Data Convergence Protocol (PDCP) configuration, wherein after the UE receives the RRC connection re-establishment message, the UE derives a plurality of security keys including an RRC message integrity protection key (KRRCint), an RRC message encryption key (KRRCenc), and a user plane encryption key (KUPenc); and
re-establishing the UE’s connection to the RAN, the re-establishing including applying a Long-Term Evolution (LTE) PDCP configuration to SRB1 and applying ciphering using the plurality of derived security keys; 
the method further comprising:
receiving, from a second network node, a modified Access Stratum (AS) context corresponding to the UE, wherein prior to receiving the modified AS context, the second network node determines that the network node does not support the NR PDCP configuration.

15.	(Cancelled)

16.	(Currently amended) The method of claim [[15]]10, wherein the modified AS context comprises an indication to change from the NR PDCP configuration to the LTE PDCP configuration.

17.	(Cancelled)

18.	(Currently amended) A user equipment (UE) having processing circuitry configured to perform operations comprising:
establishing a connection to a Radio Access Network (RAN) via a network node, the connection providing communications between the UE and the network node using Signaling Radio Bearer 1 (SRB1), wherein SRB1 is configured with a New Radio (NR) Packet Data Convergence Protocol (PDCP) configuration;
receiving a Radio Resource Control (RRC) connection re-establishment message; 
after receiving the RRC connection re-establishment message, deriving a plurality of security keys including an RRC message integrity protection key (KRRCint), an RRC message encryption key (KRRCenc), and a user plane encryption key (KUPenc); and
re-establishing the connection to the RAN, the re-establishing including applying a Long-Term Evolution (LTE) PDCP configuration to SRB1 and applying ciphering using the plurality of security keys; 
the operations further comprising:
mapping at least one of an NR encryption algorithm or an NR integrity protection algorithm to a pre-defined LTE algorithm;
receiving a message from the network node; and
decoding the message using the LTE PDCP configuration of SRB1 and the pre-defined LTE algorithm.

20.	(Cancelled)

21.	(Currently amended)	The user equipment of claim [[20]]18, the operations further comprising:
receiving the pre-defined LTE algorithm from at least one network node.

22.	(Cancelled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 03/02/2021 in the AFCP 2.0 request have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1, 10 and 18 along with amendments provided by the examiner have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 10 and 18 are therefore allowable.
The prior arts of record fail to teach a method performed by a user equipment (UE) by decoding a message received from a network node using a Long-Term Evolution (LTE) Packet Data Convergence Protocol (PDCP) configuration of Signaling 
The prior arts of record fail to teach a method performed by a network node in a Radio Access Network (RAN), by receiving, from a second network node, a modified Access Stratum (AS) context corresponding to a user equipment (UE) that was previously connected to the RAN via Signaling Radio Bearer 1 (SRB1) configured with a New Radio (NR) Packet Data Convergence Protocol (PDCP) configuration and the network node re-establishes UE’s connection to the RAN by applying a Long-Term Evolution (LTE) PDCP configuration to SRB1, wherein prior to receiving the modified AS context, the second network node determines that the network node does not support the NR PDCP configuration, as substantially described in the independent claim 10. The claim further describes that the UE derives a plurality of security keys after receiving a Radio Resource Control (RRC) connection re-establishment message and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474